Por cuanto, el acusado apelante en este caso no ha presentado alegato de ninguna clase para sostener su recurso;
Por Cuanto, solamente ha sometido a este Tribunal un escrito en el que expresa que se declaró culpable ante la corte inferior de un delito de asesinato en segundo grado y que ésta le impuso una pena de catorce años de presidio, que considera excesiva, y suplica de esta Corte que se la rebaje;
*977Por cuanto, la imposición, de la pena es cuestión que cae dentro de la sana discreción de la corte inferior, y no existe en el caso de autos base alguna para que la misma sea reducida:
Por tanto, se confirma la sentencia apelada que dictó la Corte de Distrito de Mayagüez con fecha 7 de diciembre de 1936. 1
El Juez Asociado Sr. Górdova Dávila n.o intervino.